    Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 MARC BOSHNACK, on behalf of himself    :
 and all others similarly situated,     :
                                        :             19cv8812 (DLC)
                          Plaintiff,    :
                                        :           OPINION AND ORDER
                -v-                     :
                                        :
 WIDOW JANE DISTILLERIES LLC,           :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES

For the plaintiff:
Bursor & Fisher, P.A.
Scott A. Bursor
Yitzchak Kopel
Alec M. Leslie
888 Seventh Avenue
New York, NY 10019

For the defendant:
BraunHagey & Borden LLP
J. Noah Hagey
Matthew Borden
David H. Kwasniewski
7 Times Square, 27th Floor
New York, NY 10036

DENISE COTE, District Judge:

     Marc Boshnack brings this putative class action against

Widow Jane Distilleries LLC, which sells Widow Jane bourbon

(“Widow Jane”).    Boshnack alleges that Widow Jane’s labeling

misled consumers, in violation of N.Y. General Business Law

(“GBL”) §§ 349-50.    The Complaint also contains common-law
    Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 2 of 13



claims for unjust enrichment, breach of express warranty, and

fraud.   Defendant has moved to dismiss the Complaint for failure

to state a claim upon which relief can be granted.         Defendant’s

motion is granted.


                               Background

     The following facts are drawn from the Complaint, unless

otherwise noted, and are assumed to be true for the purpose of

addressing this motion.     Plaintiff alleges that Widow Jane’s

labeling was misleading in three ways.       First, plaintiff

contends that the labeling was misleading as to the state in

which Widow Jane was distilled.      Second, he contends that the

labeling was misleading concerning the manner in which limestone

mineral water was used in Widow Jane’s production.         And third,

plaintiff contends that the labeling was misleading as to the

location from which that water was sourced.

     The Widow Jane label was updated during 2018.         Prior to the

update, the front of the Widow Jane label contained two relevant

phrases: (1) “Kentucky Bourbon Whiskey Aged 7 Years In American

Oak” and (2) “Pure Limestone Mineral Water From the Widow Jane

Mine - Rosendale, NY.”     The full pre-update front label is

depicted below.




                                    2
    Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 3 of 13



                 Figure 1: Widow Jane Pre-Update Label




Plaintiff did not include Widow Jane’s pre-update back label in

the Complaint.

     Bourbon is distilled from a fermented mash of grain, yeast,

and water. 1   The Widow Jane bearing the above label was distilled

in Kentucky, using water from Kentucky -- not water from New



1 See generally Bourbon Country, What Is Bourbon? (last visited
June 2, 2020), https://www.bourboncountry.com/all-about-bourbon/
what-is-bourbon.

                                    3
    Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 4 of 13



York.   The limestone mineral water was added to Widow Jane after

the Kentucky bourbon arrived in New York for bottling.

Plaintiff alleges that limestone water has “unique properties

which makes it ideal for distillation” but that adding limestone

water to bourbon after distillation is “meaningless and

inconsequential.”    In addition, the limestone water used in

Widow Jane does not actually come from the Widow Jane Mine, just

from a source nearby.

     After the 2018 update, the Widow Jane labels contained the

following relevant phrases: (1) “Pure Limestone Mineral Water

From the Legendary Rosendale Mines of NY,” (2) “Hand assembled

in Brooklyn using the richest and rarest straight bourbons . . .

non-chill filtered & proofed with our own mineral water from the

legendary Rosendale Mines of NY,” 2 and (3) “KY, TN, IN Bourbon

Bottled by Widow Jane Distillery Brooklyn, NY.”         The post-update

labels are reproduced below.




2 “Proofing” refers to a process in which whiskey is diluted with
water to the level of alcohol by volume at which the producer
intends to sell the final product. See generally Jake Emen, The
Art and Science of Proofing Whiskey, Distiller Blog (Feb. 6,
2020), https://blog.distiller.com/proofing-whiskey.

                                    4
    Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 5 of 13



                 Figure 2: Post-Update Front Label




                  Figure 3: Post-Update Back Label




     Boshnack alleges that he purchased a bottle of Widow Jane

in January 2018 for approximately $85.       The bottle apparently

                                    5
    Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 6 of 13



bore the pre-update labels, as they contained the statement

“Pure Limestone Mineral Water From the Widow Jane Mine -

Rosendale, NY.”    Boshnack asserts that he understood this

statement to mean that Widow Jane was distilled in New York

using water from the Widow Jane Mine.

     Boshnack filed this action on September 23, 2019, seeking

to represent a class of consumers who purchased Widow Jane.              On

December 13, defendant moved to dismiss the Complaint.          That

motion became fully submitted on January 31, 2020.         On April 23,

the case was reassigned to this Court.


                               Discussion

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”       Geffner v. Coca-Cola

Co., 928 F.3d 198, 199 (2d Cir. 2019) (citation omitted).          “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Charles v. Orange Cty., 925 F.3d 73, 81 (2d Cir. 2019) (citation

omitted).   “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”   Empire Merchs., LLC v. Reliable Churchill LLLP, 902

F.3d 132, 139 (2d Cir. 2018).      The plaintiff must plead enough


                                    6
     Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 7 of 13



facts to “nudge[] [his] claims across the line from conceivable

to plausible.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).

      When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”          Coal. for

Competitive Elec. v. Zibelman, 906 F.3d 41, 48-49 (2d Cir. 2018)

(citation omitted).     But, “allegations that are conclusory are

not entitled to be assumed true.”        Lynch v. City of New York,

952 F.3d 67, 75 (2d Cir. 2020) (citation omitted).          In a case

alleging deceptive advertising, a court may consider the full

content of the relevant advertisement even if not contained in

plaintiff’s complaint.      Fink v. Time Warner Cable, 714 F.3d 739,

741-42 (2d Cir. 2013).

I.    New York General Business Law §§ 349 and 350

      A.    Applicable Law

      Section 349 of the GBL prohibits “[d]eceptive acts or

practices in the conduct of any business . . . or in the

furnishing of any service in this state.”         N.Y. Gen. Bus. Law §

349(a).    To state a claim for deceptive practices under Section

349, a plaintiff must plead that:        (1) The defendant engaged in



                                     7
    Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 8 of 13



a consumer-oriented act, (2) the consumer-oriented act was

misleading in a material way, and (3) the plaintiff consequently

suffered injury.    Chen v. Dunkin’ Brands, Inc., 954 F.3d 492,

500 (2d Cir. 2020); Stutman v. Chem. Bank, 731 N.E.2d 608, 611

(N.Y. 2000).   Section 350 of the GBL prohibits false

advertising, which is defined as “advertising, including

labeling, of a commodity . . . if such advertising is misleading

in a material respect.”     N.Y. Gen. Bus. Law §§ 350 to 350-a.

     To state a claim under either section, “[A] plaintiff must

plausibly allege that the deceptive conduct was likely to

mislead a reasonable consumer acting reasonably under the

circumstances.”    Mantikas v. Kellogg Co., 910 F.3d 633, 636 (2d

Cir. 2018) (citation omitted); see also Chen, 954 F.3d at 500.

In evaluating whether a particular advertisement was misleading,

courts “consider the challenged advertisement as a whole,

including disclaimers and qualifying language.”         Mantikas, 910

F.3d at 636 (citation omitted).      “[U]nder certain circumstances,

the presence of a disclaimer or similar clarifying language may

defeat a claim of deception.”      Id. (citation omitted).      “[I]t is

well settled that a court may determine as a matter of law that

an allegedly deceptive advertisement would not have misled a

reasonable consumer.”    Chen, 954 F.3d at 500 (citation omitted).




                                    8
    Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 9 of 13



     B.     Application

     Plaintiff has not plausibly alleged that a reasonable

consumer would have been misled by Widow Jane’s labeling.

Plaintiff’s theory that the labels misleadingly suggested that

Widow Jane was distilled in New York is belied by the text of

the labels.    The pre-update label described Widow Jane as

“Kentucky Bourbon Whiskey.” 3    A reasonable consumer would not

conclude that a product bearing such a label was distilled in

New York.

     Plaintiff’s second theory -- that the labels were

misleading concerning the manner in which limestone water was

used in Widow Jane -- is no more persuasive.        Plaintiff contends

that the label misleadingly suggested that New York mineral

water was used in the distillation of the Kentucky whiskey.              The

Widow Jane that Boshnack purchased was labeled not only with the

prominent display of the words “Kentucky Bourbon Whiskey,” but

also with the phrase “Pure Limestone Mineral Water From the

Widow Jane Mine - Rosendale, NY.”       Nowhere did the label assert

that such water was used in the distillation of Widow Jane.              The

Complaint alleges that Boshnack interpreted the label “to mean




3 Since Boshnack alleges only that he purchased Widow Jane
bearing the pre-update labels, it is unnecessary to address the
post-update labels. But they likewise disclosed that Widow Jane
contained bourbon from Kentucky, Tennessee, or Indiana.

                                    9
    Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 10 of 13



that Widow Jane bourbon contained pure limestone mineral water

from the Widow Jane Mine and that it was made in New York.”           But

-- as the Complaint itself acknowledges -- Widow Jane did

contain limestone mineral water from New York, and it was

bottled in New York.

     That leaves only plaintiff’s third theory, that the label

was misleading as to the source of the mineral water, which in

fact came not from the Widow Jane Mine but from a nearby

location.   While the pre-update label’s reference to “Water From

the Widow Jane Mine” was misleading, it was not misleading “in a

material way,” as is required for liability under GBL §§ 349-50.

The Complaint contains no allegations that explain why a

reasonable consumer would consider it material that the

limestone water came from within the Widow Jane Mine boundaries

rather than from another nearby source.        In fact, plaintiff

alleges that the addition of post-distillation limestone water

was “meaningless and inconsequential.” 4       There is thus no reason

to think that the precise source of such limestone water would


4 In addition, the Complaint alleges that Widow Jane continued to
be sold at a significant price premium even under the post-
update labels. And the updated labels state simply that the
limestone water comes “from the legendary Rosendale mines of
NY,” which the plaintiff has not argued is inaccurate. This
suggests that removal of the indication that the water came from
the Widow Jane Mine was not material to the bourbon-consuming
public.


                                    10
      Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 11 of 13



be material.      Accordingly, plaintiff has not stated a claim

under GBL §§ 349-50.

II.    Plaintiff’s Common-Law Claims

       Plaintiff has likewise failed to plausibly plead an

essential element of each of his common-law claims. 5           A claim for

fraud under New York law requires proof of plaintiff’s

“justifiable reliance” on the defendant’s misrepresentation.

Loreley Fin. (Jersey) No.3 Ltd. v. Wells Fargo Sec., LLC, 797

F.3d 160, 170 (2d Cir. 2015); Ambac Assurance Co. v. Countrywide

Home Loans, Inc., 106 N.E.3d 1176, 1182 (N.Y. 2018). 6           A claim


5 Having so concluded, it is unnecessary to reach the further
arguments raised by the defendant in support of dismissal. It
should be noted, however, that there is no subject matter
jurisdiction over the claim for injunctive relief. The
plaintiff has not plausibly alleged that he is “likely to be
harmed again in the future in a similar way.” Nicosia v.
Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir. 2016). The
plaintiff makes no attempt to allege that he will purchase Widow
Jane in the future, much less that he would be misled by Widow
Jane’s current labeling.

6 The parties have not addressed choice of law. As a New York
federal court sitting in diversity jurisdiction, this Court
applies the choice of law rules of New York. See Cap Gemini
Ernst & Young, U.S., LLC v. Nackel, 346 F.3d 360, 365 (2d Cir.
2003). “In contract cases, New York courts apply the ‘center of
gravity’ or ‘grouping of contacts’ choice of law theory.” Fin.
One Pub. Co. v. Lehman Bros. Special Fin., 414 F.3d 325, 336 (2d
Cir. 2005) (citation omitted). In tort cases, New York courts
apply “the law of the jurisdiction having the greatest interest
in the litigation.” White Plains Coat & Apron Co., Inc. v.
Cintas Corp., 460 F.3d 281, 284 (2d Cir. 2006) (citation
omitted). Under either standard, that state is New York:
Plaintiff’s purchase occurred in New York, and both parties are
New York citizens.

                                      11
   Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 12 of 13



for unjust enrichment requires proof “that it is against equity

and good conscience to permit defendant to retain what is sought

to be recovered.”   Kaplan v. Reed Smith LLP, 919 F.3d 154, 160

(2d Cir. 2019) (citation omitted).      For the reasons described

above, plaintiff has not plausibly pleaded that Widow Jane’s

labeling was materially misleading.      Accordingly, plaintiff has

not adequately pleaded justifiable reliance or that it would be

inequitable to allow defendant to retain its profits.

     A claim for breach of express warranty requires breach of a

promise concerning the goods that was “part of the basis of the

bargain.”   N.Y. U.C.C. Law § 2-313; see also Rogath v.

Siebenmann, 129 F.3d 261, 264 (2d Cir. 1997).        Plaintiff alleges

that defendant breached warranties that Widow Jane (1) was made

in New York and (2) was made with limestone mineral water from

the Widow Jane Mine.    As discussed above, the Complaint

acknowledges that Widow Jane is in fact bottled in New York, and

the label does not represent that it was distilled in New York.

As to the second alleged warranty, plaintiff has not plausibly

alleged that it was a basis of the bargain that the water come

from the Widow Jane Mine itself rather than nearby.         The

Complaint’s bald assertion that Boshnack would not have

purchased Widow Jane but for the representation that the water

came from the Widow Jane Mine is insufficient to save the claim.


                                   12
   Case 1:19-cv-08812-DLC-KNF Document 26 Filed 06/04/20 Page 13 of 13



                              Conclusion

     Defendant’s December 13, 2019 motion to dismiss is granted.

The Clerk of Court shall enter judgment for the defendant and

close the action.



Dated:    New York, New York
          June 4, 2020


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                   13
